Dismissed and Memorandum Opinion filed February 12, 2009







Dismissed
and Memorandum Opinion filed February 12, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-01010-CR
____________
 
REYNALDO RAMOS,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
185th District Court
Harris County, Texas
Trial Court Cause No. 645524
 

 
M E M O R A N D U M   O P I N I O N




After a
jury trial, appellant was convicted of the offense of unauthorized use of a
motor vehicle and was sentenced on March 2, 1993, to confinement for
twenty-five years  in the Texas Department of Criminal Justice, Institutional
Division.  The record contains no timely motion for new trial.  The record
contains several handwritten letters from appellant to the trial judge, which,
although somewhat difficult to understand, seem to be attempts to explain why
appellant is not guilty of the offense of which he was convicted.  The letters
appear to be dated 1992, 2007, and 2008.  One of the letters contains a file
stamp of October 29, 2008, and in the handwritten text, it contains the
phrase:  AI like to appeal my case.@  The Harris County District Clerk apparently construed this
letter to be appellant=s attempted notice of appeal.
A
defendant=s notice of appeal must be filed within thirty days after sentence is
imposed when the defendant has not filed a motion for new trial.  See Tex. R. App. P. 26.2(a)(1).  A notice
of appeal that complies with the requirements of Rule 26 is essential to vest
the court of appeals with jurisdiction.  Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998).  If an appeal is not timely perfected, a court
of appeals does not obtain jurisdiction to address the merits of the appeal. 
Under those circumstances it can take no action other than to dismiss the
appeal.  Id.
Because
appellant=s notice of appeal was not filed within thirty days after the imposition
of sentence on March 2, 1993, the appeal is not timely perfected.  Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
 
Panel consists of Justices Yates, Guzman, and
Sullivan.
Do Not Publish C Tex. R. App. P.
47.2(b).